Wade, J.
It clearly appears, from the answers to the several questions certified to the Supreme Court by this court in the above-stated case, that the existing conflict in principle between the definite ruling of the Supreme Court in Duren v. Thomasville, 125 Ga. 1 (53 S. E. 814), together with the obiter expressions in Williams v. State, 100 Ga. 511 (28 S. E. 624, 39 L. R. A. 269), and Evans v. State, 106 Ga. 519 (32 S. E. 659, 71 Am. St. R. 276), on the one hand, and the various decisions of this court commencing with and based upon the case of Hammock v. State, 1 Ga. App. 126 (58 S. E. 66), on the other, has been finally and conclusively resolved by the definite pronouncement of the Supreme Court referred to in the second headnote above. It is unnecessary to do more in this case than to refer to the clear statement of the law controlling it, made by the Supreme Court, and to add to the quotation given in the foregoing headnote the following from the headnote by the Supreme Court: “Evidence obtained by an illegal and unauthorized search of one’s person is admissible against him, and does not violate this constitutional guaranty. But if the accused be compelled to produce the incriminating evidence, the evidence will be rejected as being in the nature of an involuntary admission. Articles taken from the person or premises of the accused, tending to establish his guilt of the offense of which he is charged, are ad*706missible in evidence against him, notwithstanding the articles were discovered by an unlawful search and seizure; and this rule of evidence is not violative of the constitutional prohibition of unreasonable searches and seizures. The ruling in the case of Williams v. State, 100 Ga. 511, does not conflict with that of Evans v. State, 106 Ga. 519, as is clearly pointed out in Duren v. Thomasville, 125 Ga. 1.” See also Smith v. State, ante, 693.

Judgment affirmed.


Bussell, O. J., concurs specially.